              Case 2:17-cv-01297-MJP Document 508 Filed 05/11/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                            CASE NO. C17-1297 MJP

11                                 Plaintiffs,                ORDER GRANTING PLAINTIFFS’
                                                              LCR 37 MOTION TO EXTEND
12                  v.                                        DEADLINE FOR DISCOVERY
                                                              MOTIONS (DKT. NO. 490)
13          DONALD J TRUMP, et al.,

14                                 Defendants.

15

16           The above-entitled Court, having received and reviewed the LCR 37 Joint Submission

17   on Plaintiffs’ Motion to Extend the Discovery Motions Deadline (Dkt. No. 490), along with

18   relevant portions of the record, GRANTS Plaintiffs’ Motion. The deadline for filing motions

19   related to discovery is extended to May 29, 2020.

20                                               Discussion

21          In this LCR 37 Joint Submission, Plaintiffs seek to extend the deadline for filing

22   discovery-related motions, currently set for April 30, 2020. (Dkt. No. 418.) Plaintiffs argue that

23   because Defendants have pending deadlines to produce discovery, it is likely that further disputes

24   will arise requiring additional motion practice. (Dkt. No. 490 at 3.) Plaintiffs’ argument is

     ORDER GRANTING PLAINTIFFS’ LCR 37 MOTION TO EXTEND DEADLINE FOR DISCOVERY
     MOTIONS (DKT. NO. 490) - 1
                Case 2:17-cv-01297-MJP Document 508 Filed 05/11/20 Page 2 of 3



 1   well-supported by the record. Shortly before the present motion was filed, Defendants sought 75

 2   additional days to comply with one of their discovery deadlines. (Dkt. No. 488 at 12.) Nearly

 3   every other production deadline has also been met with delays. (See, e.g., Dkt. No. 487 (noting

 4   Defendants’ incomplete production of materials for the Court’s in camera review); Dkt. No. 415

 5   (granting Defendants’ request for an administrative stay of the Court’s orders requiring

 6   Defendants to produce additional discovery); Dkt. No. 405 at 9 (Defendants arguing they should

 7   not be required to produce the documents in question weeks after being ordered to do so by the

 8   Court.)

 9             Defendants contend that no additional time for discovery motions is warranted because

10   Plaintiffs have not been diligent in bringing discovery disputes to the Court until this year. (Dkt.

11   No. 490 at 5.) This argument finds no support in the record. Plaintiffs have consistently brought

12   discovery disputes before this Court since February 2018 when they moved to compel

13   Defendants’ initial disclosures. (Dkt. No. 190.) In May 2018, Plaintiffs moved to compel

14   documents withheld under the deliberative process privilege; the Order granting that Motion was

15   then stayed by the Ninth Circuit in September 2018 after Defendants filed their first Petition for a

16   Writ of Mandamus. (Dkt. No. 317.) Since the Ninth Circuit remanded this matter in August

17   2019, Plaintiffs have repeatedly and diligently brought disputes before the Court, including a

18   renewed Motion to Compel Documents Withheld Under the Deliberative Process Privilege, filed

19   just weeks after the Ninth Circuit issued its mandate. (See also Dkt. Nos. 482, 480, 449, 445,

20   438.)

21                                               Conclusion

22             Because there have been significant delays with Defendants’ productions and because

23   Plaintiffs have been diligent and proactive in bringing discovery disputes before the Court,

24

     ORDER GRANTING PLAINTIFFS’ LCR 37 MOTION TO EXTEND DEADLINE FOR DISCOVERY
     MOTIONS (DKT. NO. 490) - 2
             Case 2:17-cv-01297-MJP Document 508 Filed 05/11/20 Page 3 of 3



 1   Plaintiffs’ Motion to Extend the Discovery Motions Deadline is GRANTED. The deadline for

 2   filing motions related to discovery is extended to May 29, 2020.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated May 11, 2020.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        Senior United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING PLAINTIFFS’ LCR 37 MOTION TO EXTEND DEADLINE FOR DISCOVERY
     MOTIONS (DKT. NO. 490) - 3
